Exhibit 10.1

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment to Executive Employment Agreement (hereinafter referred to
as the “Amendment”) has been entered into this 18th day of November, 2015, and
amends that certain Executive Employment Agreement, dated December 20, 2013 (the
“Original Agreement”), by and between Identiv, Inc. (formerly known as Identive
Group, Inc.), a Delaware corporation, having its principal executive offices at
2201 Walnut Avenue, Suite 310 Ave., Fremont, CA 94538, (hereinafter referred to
as the “Company”) and Brian Nelson (hereinafter referred to as the “Executive”).
Capitalized terms not otherwise defined herein have the meaning ascribed to them
in the Original Agreement. This Amendment and the Original Agreement are
collectively referred to herein as the “Agreement” and taken together shall
govern the remainder of the Term ending December 20, 2016.

In consideration of the mutual covenants and promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties agree to amend the Original Agreement as
follows, effective as of the date hereof except where specified otherwise:

1.     The second, third and fourth paragraphs of Section 1 of the Original
Agreement are hereby replaced in their entirety with the following:

Effective as of November 18, 2015, the Executive hereby resigns his position as
Chief Financial Officer and Corporate Secretary of the Company as well as any
and all of his officer and director positions at the Company’s subsidiaries.
Thereafter, Executive shall serve as the Company’s Vice President of Business
Strategy, shall report to the Chief Executive Officer of the Company and shall
perform such responsibilities as are assigned to him by the Chief Executive
Officer and reasonably acceptable to Executive, including but not limited to
matters related to cost optimization and other strategic initiatives.

2.     Effective as of June 20, 2016 (the “Transition Date”), the first sentence
of Section 4(b) of the Original Agreement is hereby replaced in its entirety
with the following:

In the event that Executive’s employment is terminated by either Company without
Cause or by Executive for any reason during the period from the Transition Date
through December 20, 2016: (i) the Company shall be required to pay the
Executive’s monthly fixed salary and any bonus payments (prorated for the
applicable portion of the fiscal year of termination) through December 20, 2016;
(ii) the Company shall reimburse Executive for the premiums charged under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) to
continue coverage for himself and his eligible dependents under the Company’s
group health plans for the period ending on the earlier of December 20, 2017 and
the date Executive obtains new employment offering health insurance coverage;
and (iii) Executive’s then outstanding stock options and restricted stock units
shall immediately vest with respect to that number of shares that would have
vested had Executive’s employment with the Company continued through
December 20, 2016. For the avoidance of doubt, upon such a termination at any
time following the Transition Date, Section 4(d) and Section 4(f) of the
Original Agreement will be null and void.



--------------------------------------------------------------------------------

3.     Except as expressly modified herein, the Original Agreement shall remain
in full force and effect, including but not limited to Section 4(i) thereof.

4.     The Agreement contains the entire agreement between the parties hereto
with respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment in two
counterparts on the date first above written.

 

IDENTIV, INC. By:  

/s/ James Ousley

James Ousley

Chairman of the Board

EXECUTIVE By:  

/s/ Brian Nelson

Brian Nelson